t c memo united_states tax_court habibe kruja petitioner and ermir kruja intervenor v commissioner of internal revenue respondent docket no filed date habibe kruja pro_se ermir kruja pro_se derek s pratt for respondent memorandum findings_of_fact and opinion buch judge the sole issue before the court is whether ms kruja is entitled to innocent spouse relief under sec_6015 the commissioner initially 1unless otherwise indicated all section references are to the internal continued denied ms kruja’s request for relief relating to deficiencies from and taxable years but now concedes that she is entitled to relief however mr kruja opposes relief ms kruja is entitled to relief under sec_6015 for deficiencies and accuracy-related_penalties allocable to mr kruja findings_of_fact ms habibe kruja was married to mr ermir kruja in and the years at issue ms kruja holds a master’s in business administration degree and in and she worked as a finance manager at cushman wakefield in and mr kruja owned and operated his business bobbie’s cafe the krujas maintained a joint bank account during the years at issue ms kruja also maintained her own personal bank account and mr kruja maintained several business and personal accounts the krujas filed joint form sec_1040 u s individual_income_tax_return for and they received state refunds but did not report these refunds as income on their federal_income_tax returns in addition they reported unreimbursed employee business_expenses on their schedules a itemized continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar deductions as required on the schedules a they attached form sec_2106 employee business_expenses for mr kruja’s business and forms 2106-ez unreimbursed employee business_expenses for ms kruja to the returns for they filed an amended_return and attached schedule c profit or loss from business reporting gross_receipts and deducting expenses related to bobbie’s cafe ms kruja filed for divorce in date on date the commissioner issued the krujas a notice_of_deficiency for their tax_year sec_2010 and sec_2011 the commissioner determined additional income from bobbie’s cafe disallowed or adjusted various schedule c deductions attributable to bobbie’s cafe determined income from state tax refunds and disallowed all schedule a unreimbursed employee_business_expense deductions because the krujas benefit more from the standard_deduction than the adjusted_itemized_deductions the commissioner allowed the standard_deduction in lieu of itemized_deductions the commissioner also determined accuracy-related_penalties under sec_6662 to determine the unreported income from bobbie’s cafe on their returns the commissioner used the bank_deposits analysis method the krujas’ joint bank account and mr kruja’s various bank accounts showed deposits for state tax refunds as well as income from bobbie’s cafe that had not been reported the krujas petitioned the tax_court to redetermine the deficiency in docket no and the case settled without a trial as a result of this initial proceeding the parties agreed on deficiencies for and of dollar_figure and dollar_figure respectively and penalties under sec_6662 of dollar_figure and dollar_figure respectively counsel purporting to represent the krujas in the deficiency proceeding signed the decision on behalf of both mr and ms kruja in date ms kruja filed form_8857 request for innocent spouse relief for and on this request ms kruja claimed the deficiencies were due to the errors ommissions sic from her ex-husband she had no involvement with her ex-husband’s business or with the record keeping of her ex-husband’s business and she did not benefit in any way from the income that had not been claimed on the or tax returns she further stated on the form habibe prepared and filed the tax_return with her husband habibe had not been involved in any way with her husband’ sec_2010 business return habibe prepare d and filed jointly the tax_return with her husband habibe received information from her husband’s accountant who had prepared the information for the schedule c in an explanation of household finances on form_8857 ms kruja asserted habibe and her husband had a joint account however habibe did not deposit money into the joint account or take disbursements from the joint account habibe had her own account and it was her belief that the joint account had no activity since her husband also kept his own account s the krujas’ divorce became final on date on date the commissioner granted ms kruja innocent spouse relief for under sec_6015 on date the commissioner received a second form_8857 from ms kruja concerning and on her request ms kruja asserted the following claims the tax_liability that resulted from the audit of and occurred due to errors ommisions sic from my ex-husband i had no involvement with his business which is the cause of the additional tax obligation i did not have involvement in the record keeping of the business either i did not benefit in anyway sic from the income from and i had the courage to open a separate bank account but he was very angry with that decision and he would not give me any of his income and made me pay all of the bills and childcare expense from my account in addition to all this somehow ermir managed to manipulate the system to ensure that i was not involved in the audit process i had transferred my power_of_attorney to allan iadema in march yet his attorney jg tax group still represented me in court without my knowledge i only learned this from countless hours of telephone calls to various departments in the irs he would not share any information with me even after asking for status updates neither would his attorney even though they represented me in court on date the irs received a form questionnaire for non-requesting spouse from mr kruja explaining why he did not believe ms kruja should be granted innocent spouse relief on the questionnaire mr kruja claimed that ms kruja prepared their tax returns worked as a cashier filed bills and invoices and organized paperwork on behalf of his business bobbie’s cafe the commissioner considered ms kruja’s appeal and issued a letter on date denying ms kruja innocent spouse relief for and under sec_6015 c and f in the letter the commissioner determined that the tax_court had already issued a final_decision and that ms kruja meaningfully participated in that proceeding while residing in arizona ms kruja filed a timely petition based on the determination she claimed the following i did not participate in the court_proceeding as i was not made aware of it whatsoever the full burden is on me when most of the tax debt is related to the business that was fully owned by ermir kruja--my ex spouse i had zero interest was not a shareholder or a partner 2we acknowledge that arizona is a community_property_state but that fact does not change our analysis see sec_6015 flush language mr kruja intervened3 to contend that ms kruja was not entitled to relief because she did their taxes knew about all of the bank accounts and their income and expenses and had received a large settlement from the business proceeds in the divorce since the filing of that petition the commissioner has changed some of his positions he now contends that ms kruja is not precluded from raising a claim for innocent spouse relief for and the commissioner claims that the adjustments attributable to bobbie’s cafe should be allocated to mr kruja the commissioner also claims that unreported state tax refunds and disallowed unreimbursed employee business_expenses attributable to ms kruja’s job should be allocated to her 3if a spouse petitions the court for sec_6015 relief the nonrequesting spouse has a right to intervene in the case under sec_6015 and rule by doing so the intervenor becomes a party sec_6015 this case was tried in date both mr and ms kruja testified and they disagreed as to the extent of her involvement with bobbie’s cafe and her method for preparing their joint returns this disagreement was also evident from their statements in the administrative record opinion married taxpayers may generally elect to file a joint federal_income_tax return if they do so each spouse is jointly and severally liable for the entire tax 4we held trial in this case before the enactment of sec_6015 which provides standard and scope of review --any review of a determination made under this section shall be reviewed de novo by the tax_court and shall be based upon-- a the administrative record established at the time of the determination and unavailable evidence b any additional newly discovered or previously this provision is effective for petitions or requests filed or pending on or after the date of the enactment of this act taxpayer first act pub_l_no sec b stat pincite because the trial evidence was merely cumulative of what was already included in the administrative record sec_6015 does not affect the outcome of this case as a result we have not addressed the effect of sec_6015 sec_6013 liability for that year in certain circumstances a spouse who previously filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 allows a spouse to seek relief from joint_and_several_liability under subsection b and if eligible to elect to allocate the liability according to provisions set forth in subsection c if a taxpayer does not qualify for relief under either subsection b or c the taxpayer may be eligible for equitable relief under subsection f the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid tax_liability or a deficiency except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief in the determination the commissioner asserted that the tax_court had already issued a final_decision in a deficiency proceeding in which ms kruja could have raised innocent spouse relief and that she had meaningfully participated in that proceeding however the commissioner now agrees with ms sec_6013 sec_6015 sec_6015 9rule a kruja that she is not precluded from raising a claim for relief and that the doctrine_of res_judicata does not apply here res_judicata generally prevents parties from relitigating the same cause of action and applies to a claim if it was or could have been litigated as part of the cause of action in a prior case under sec_6015 to escape the effect of res_judicata from prior litigation the requesting spouse must show that his innocent spouse claim ‘was not an issue’ in the prior proceeding and that he did not ‘participate meaningfully’ in the prior proceeding the commissioner bears the burden of proving that res_judicata precluded ms kruja’s sec_6015 claimdollar_figure because ms kruja did not meaningfully participate in the case in docket no she is not precluded from raising her claim ms kruja elected relief under sec_6015 twice--once before the krujas’ divorce was finalized and once after under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return the election may be filed at any time after the deficiency is asserted but not later than 10morse v commissioner tcmemo_2003_332 86_tcm_673 aff’d 419_f3d_829 8th cir 11138_tc_54 12see rule sec_39 sec_142 91_tc_14 two years after the secretary begins collection activitiesdollar_figure here no collection activities have commenced so the two-year period has not started to run to be eligible for relief under sec_6015 the electing individual must no longer be married to or be legally_separated from the individual with whom the joint_return was filed or not have been a member of the same household with the individual with whom the joint_return was filed during the 12-month_period before the election was fileddollar_figure the regulations permit a second election when a change in the taxpayer’s marital status opens the door to relief for which the taxpayer was previously ineligibledollar_figure ms kruja did not qualify for relief under sec_6015 at the time of her first request because she was still married and had been physically separated for less than months at the time of election ms kruja’s second claim for innocent spouse relief satisfied the timing requirements for purposes of her eligibility for relief under sec_6015 because she was divorced when she made the second election sec_6015 sec_6015 sec_1_6015-1 income_tax regs sec_6015 limits the requesting spouse’s liability for a deficiency to the portion of the deficiency properly allocable to that spouse under subsection d in general any item giving rise to a deficiency on a joint_return is allocated to the individuals filing the return in the same manner as it would have been if the individuals had filed separate returnsdollar_figure under sec_6015 the electing spouse generally has the burden of proving how much of any deficiency is allocable to him or her however sec_6015 provides an exception that allows an item that would ordinarily be allocable to one individual under the general_rule to be allocable to the other individual filing the joint_return to the extent that the other individual received a tax_benefit from the itemdollar_figure ms kruja claims that she did not receive any_tax benefits from the unreported income and neither mr kruja nor the commissioner disputes this claim as for allocation of erroneous items between the former spouses sec_1_6015-3 income_tax regs provides that e rroneous items of income are allocated to the spouse who was the source of the income and sec_1 d iv income_tax regs provides that e rroneous deductions related to a sec_6015 sec_6015 business or investment are allocated to the spouse who owned the business or investment it is undisputed that bobbie’s cafe was mr kruja’s business as a result all adjustments attributable to bobbie’s cafe are allocable to mr kruja this includes all adjustments to schedule c items the unreported income from bobbie’s cafe and mr kruja’s portion of the disallowed employee_business_expense deductions likewise disallowed unreimbursed employee_business_expense deductions attributable to mr and ms kruja are separately allocable to each of them if the commissioner shows that when signing the return the electing spouse had actual knowledge of any item giving rise to a deficiency or portion thereof which is not allocable to the electing spouse the election usually does not apply to that deficiency or portion dollar_figure the commissioner must demonstrate actual knowledge by a preponderance of the evidencedollar_figure the actual knowledge standard is narrower than the reason to know standard applied under sec_6015 and f dollar_figure proving actual knowledge requires the commissioner to show that the sec_6015 19116_tc_189 20mcdaniel v commissioner tcmemo_2009_137 97_tcm_1786 individual making the election had actual knowledge of the factual circumstances which made the item unallowable as a deduction proving actual knowledge of the tax laws or the legal consequences is not requireddollar_figure our court has not answered and we leave open the question of whether the burden_of_proof shifts to the intervenor when the commissioner concedes that a taxpayer is entitled to relief and an intervenor opposes reliefdollar_figure because we would decide this case the same way regardless of which party bears the burden we do not need to decide who bears the burden the commissioner agrees with ms kruja that she did not have actual knowledge of the items giving rise to the deficiencies attributable to mr kruja’s business when she signed the returns mr kruja disagrees nevertheless the evidence in the administrative record does not establish that ms kruja had actual knowledge of the items attributable to bobbie’s cafe giving rise to the deficiencies we do not agree with the commissioner that the full portions of the deficiencies attributable to the state tax refunds are allocable to ms kruja in the 21116_tc_198 22king v commissioner t c pincite 23see hollimon v commissioner tcmemo_2015_157 at absence of clear_and_convincing evidence supporting a different allocation an erroneous item_of_income is generally allocated to each spousedollar_figure mr and ms kruja owned the state tax refunds jointly and there is no evidence in the administrative record or adduced at trial to support an allocation other than to each spouse accordingly the state tax refunds are properly allocated each to mr and ms kruja the commissioner contends that ms kruja had actual knowledge of the unreported state tax refunds although the krujas’ bank account statements indicate receipt of state tax refunds from arizona the record is insufficient to establish that ms kruja had actual knowledge of the unreported state tax refunds ms kruja generally requested relief under sec_6015 but did not provide arguments regarding relief under sec_6015 or equitable relief under sec_6015 as a result ms kruja is not alternatively eligible for relief for the state tax refunds or the employee business_expenses under subsections b and f we must also address mr and ms kruja’s liabilities for accuracy-related_penalties that have previously been established with respect to the and deficiencies when a sec_6662 accuracy-related_penalty is included among the items to be allocated under sec_6015 sec_1_6015-3 income sec_1_6015-3 income_tax regs tax regs provides that the penalty is allocated to the spouse whose item generated the penalty following that regulation the penalties must be allocated to mr kruja for all items except ms kruja’s half of the state tax refunds and her employee business_expenses conclusion on the basis of the record before us we hold that ms kruja is entitled to relief under sec_6015 for all items giving rise to the and deficiencies that are attributable to mr kruja’s business the portions of the deficiencies attributable to mr kruja’s half of the state tax refunds and the accompanying accuracy-related_penalties to reflect the foregoing an appropriate decision will be entered under rule
